United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2407
                                  ___________

Darlene A. Thompson,                   *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
Western District of Missouri,          *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: September 4, 2003
                             Filed: September 5, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Darlene A. Thompson appeals the district court’s* pre-service dismissal of
Thompson's complaint under 28 U.S.C. § 1915(e)(2)(B). Having reviewed the
pleadings, which contain no factual allegations or decipherable claims, we affirm.
See 8th Cir. R. 47A(a).




      *
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-